Citation Nr: 0110567	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  96-47 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for seborrheic dermatitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from June 1945 to July 1946 
and from March 1953 to May 1955.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from an August 
1996 decision by the RO.

This case was previously before the Board in November 1998, 
when it was remanded to the RO for additional development.  
The case was returned to the Board in March 2001, and the 
veteran's representative submitted a written brief later that 
same month.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
RO has not yet considered the veteran's claim in the context 
of the new law.  Nor has the veteran had an opportunity to 
prosecute his claim in that context.  Consequently, in order 
to ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the 

Board will remand the matter to the RO.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, making reasonable efforts to obtain a complete copy 
of the clinical records corresponding to treatment the 
veteran received from Ronald J. Finn, M.D., between August 
1991 and May 1992, as referenced in a May 1999 letter from 
Dr. Finn.  The action should also include making efforts to 
obtain copies of any records of VA outpatient care the 
veteran may have received for skin problems beginning in the 
1960's, inasmuch as it does not appear that the RO has 
undertaken efforts to obtain those records as requested in 
the Board's November 1998 remand.  See 38 C.F.R. § 19.9 
(2000); Stegall v. West, 11 Vet. App. 268, 271 (1998).

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  As part of the notice 
required under the new law, the RO 
should inform the veteran that it would 
be helpful for him to identify for the 
RO any treatment he has received while 
experiencing a flare-up of his skin 
disorder, so that records of such 
treatment can be obtained for review.  
As part of the development required 
under the new law, the RO should make 
reasonable efforts to obtain a complete 
copy of the 

clinical records corresponding to 
treatment the veteran received from 
Ronald J. Finn, M.D., between August 
1991 and May 1992.  The RO should also 
make efforts to obtain copies of any 
records of VA outpatient care the 
veteran may have received for skin 
problems beginning in the 1960's, and to 
complete any other development that 
would aid the veteran in substantiating 
his claim, to include arranging for a 
new examination of his skin, if 
necessary.

2.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
veteran's claim.  If the benefit sought 
is denied, a supplemental statement of 
the case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this remand is to comply with the governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


